Case 1:19-cv-01974-TNM Document 77 Filed 12/02/19 Page 1 of 9

 

Be: We RECEIVED 5 si
‘3 perm Mail Room nei
=

 

 

 

 

‘ s
Duane Morley Cox, Pro Se nee 2 9019 |!
1199 Cliffside Dr. UCL — 2 CUly
pogan, ea — Aneela D. Caesar, Clerk of Court
Ph: (801) 755-3578 (U.S. District Court, District of ¢ ‘olumbia |

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FEEEEEEFEEEEEELEPEEEEEFEEEFAFEFEFEEEEEEEFEEAFEPAFEFEEEEEEE TPE
Committee On Ways And Means + Civil Action No. 1:19-cv-1974 (TNM)

United States House Of Representatives +
+
Plaintiff + Request For Reconsideration Of
+ Order Denying Mr. Cox’s [73] Motion
United States Department Of The + For Leave To File
Treasury et. al. +
+
Defendants +
+
Donald J. Trump, et. al. +
+
Defendants + Judge: Trevor N. McFadden

FEEEEEEEEEEEEELEFEEEEEEAEEEEFEEEEFEFEEEEAPEEF EEE EFT TEEPE EEE EFT
Motion For Reconsideration

Comes Now: Mr. Cox respectfully requesting the Court to Reconsider its
Minute Order of 9/12/2019 pursuant to Rule 59(e) of the Federal Rules of Civil
Procedure.
1. It is asserted and alleged that pursuant to Hohn, 524 U.S. 236 (S.Ct. 1998)
that the filing of a Motion For Leave To File creates a separate “Case In
Controversy” that is subject to Appeal, and that it is error for the Court to deny Mr.
Cox the right to file his enclosed “Recommendations From Hearing”.
2. The summary of relevant filings and Court Action are as listed below.

2a. Cox filed a Motion to Intervene [D. 10} which was opposed by DOJ Counsel
Pgl
Case 1:19-cv-01974-TNM Document 77 Filed 12/02/19 Page 2 of 9

[D. 16] and which Cox defended against [D. 25], which Intervention was
subsequently denied by the Court with allowance that Mr.Cox could file as an
Amicus , but Mr Cox was allowed to file as an Amicus [Minute Order, D. 39,
9/6/2019].

2b. Cox filed his Amicus Brief as allowed by the Order of this Court [D.45].

2c. Leave to file Cox Memorandum granted [D. 60] in Opposition To The House
Ways & Means filing [D. 55] as well as the filing of two Amicus Briefs in support of
Ways & Means [D. 56 & 57]

2d. Inresponse to Minute Order of 10/15/2019 which invited the parties to file
supplemental briefings on the Trump Motion to Dismiss discussing the “D.C.
Circuit’s recent decision in Trump v. Mazars USA, LLP”, Mr. Cox filed a Motion For
Leave To File his Brief On Why The Decision By U.S. Court of Appeals In The Case
Of Trump v. Mazars Is Not Applicable To This Case [D. 64], which the Court
granted by Minute Order on 10/23/2019 [D. 65].

2e. After reviewing the Supplemental Memorandum by Charles P. Rettig et. al.,
Mr. Cox prepared and filed a Motion for Leave To File a Supplement to Amicus
Pleadings dated 30 Oct 2019 [D. 68], which was also granted by this Court by
Minute Order [D. 69].

2f. But then, after flying to Washington for the scheduled Hearing on 6
November 2019 at which there was no questions involving or discussion of the
Jurisdictional Test of Nixon, Cox prepared and filed a Motion For Leave To File
Recommendations From Hearing [D. 73] which was denied by Minute Order on

Pg 2
Case 1:19-cv-01974-TNM Document 77 Filed 12/02/19 Page 3 of 9

9/12/2019 - which denial is the subject of this Motion To Reconsider.

3. Cox argues that this denial is erroneous and a “Critical Mistake” because his
prior filings which were accepted by this Court create a separate “case in
controversy” which is rendered incomplete by the denial of Cox’s Request For Leave
To File his Recommendations From Hearing. Further this denial operates to
exclude arguments important to President Trump’s right to be free from
distractions in the performance of his Constitutional Duties while also denying the
Supreme Court and Chief Justice Roberts of possible arguments for or against the
applicability of their precedent of Nixon v. Fitzgerald as they try to figure out

how to handle these cases without prejudicing the possible future Impeachment

Trial.
Memorandum of Law
4, Mr. Cox appreciates the liberal conduct of this Court in this matter.
5. However, where Mr. Cox initially filed seeking to Intervene, and the Court

denied Intervention but instead allowed his filing in the capacity of an Amicus, the
denial nevertheless creates a “case in controversy”, as does the recent Minute Order
denying Mr. Cox’s Motion for Leave to File his Response To Oral Arguments
[Docket 73] pursuant to the Supreme Court Precedent of Hohn, 524 U.S.236
(1998).
“We held the request for leave constituted a case in the district court over
which the court of appeals could assert jurisdiction, even though the district
court had denied the request. We reasoned, “presentation of the petition for
judicial action is the institution of a suit. Hence the denial by the district

court of leave to file the petitions in these causes was the judicial
Pg 3
6.

Case 1:19-cv-01974-TNM Document 77 Filed 12/02/19 Page 4 of 9

determination of a case or controversy, reviewable on appeal to the Court of
Appeals.” Id., Citing Ex Parte Quinn, 317 U.S. at 24, 63 U. Ct. At 9

“We reached a similar conclusion in Nixon v. Fitzgerald. There President
Nixon sought to appeal an interlocutory District Court order rejecting his
claim of absolute immunity. The Court of Appeals summarily dismissed the
appeal because, in its view, the order failed to present a “serious and
unsettled question” of law sufficient to bring the case within the collateral
order doctrine announced in Cohen v. Beneficial Industrial Loan Corp., 337
U.S. 54 1... (1949). Because the Court of Appeals had dismissed for failure to
satisfy this threshold requirement, respondent Fitzgerald argued, “the
District Court’s order was not an appealable “case” properly “in the Court of
Appeals within the meaning of $ 1254.” 457 U.S., at 742, 102 S.Ct., at 2697.
Turning aside this argument, we ruled “petitioner did present a “serious and
unsettled” case and therefore appealable question to the Court of Appeals. It
followed that the case was “in the Court of Appeals under $ 1254 and
properly within our certiorari jurisdiction.” Id., at 743, 102 S.Ct., at 2698.

We elaborated: “There can be no serious doubt concerning our power to
review a court of appeals’ decision to dismiss for lack of jurisdiction ... If we
lacked authority to do so, decisions to dismiss for want of jurisdiction would
be insulated entirely from review by this Court.” Id., at 743, n. 23, 102 S.Ct.
At 2698; se also United States v. Nixon, 418 U.S. 683, 692, 94 S.Ct. 3090,
3099-3100, 41 L.Ed2d 1039 (1974) (holding appeal of District court’s denial of
motion to quash subpoena duces tecum was in the Court of Appeals for
purposes of $ 1254(1)).” Id. [And further:] “We have also held that $ 1254(1)
permits us to review denials of motions for leave to intervene in the court of
Appeals in proceedings to review the decision of an administrative agency.
Automobile Workers v. Schofield, 382 U.S. 205, 208-209, 86 S.Ct. 373, 376-
377, 15 L.Ed2d 272 (1965), see also Izumi Seimitsu Kogyo Kabushiki Kaisha
v. U.S. Phillips Corp., 510 U.S. 27, 30, 114 S.Ct. 425, 426, 126 L.Ed2d 396
(1993) (per curiam).” Id.

“It would have made no difference had the Government declined to oppose
Hohn’s application for a certificate of appealability. In Schofield, we held
that $1254(1) gave us jurisdiction to review the Court of Appeals’ denial of a
motion for leave to intervene despite the fact that neither the agency nor any
of the other parties opposed intervention. 382 U.S., at 207, 86 S.Ct., at 375-
376. In the same manner, petitions for certiorari are often met with silence
or even acquiescence; yet no one would suggest this deprives the petitions of
the adversity needed to constitute a case.” Id.

Here, Mr. Cox presents a very “serious and apparently unsettled”

question of law. “Serious” because it relates to the Balance of Power between the

Pg 4
Case 1:19-cv-01974-TNM Document 77 Filed 12/02/19 Page 5 of 9

President (Presidency) and the House of Representatives, and “Apparently
Unsettled” because although the U.S. Supreme Court precedent of Nixon v.
Fitzgerald mandates that:
“a court, before exercising Jurisdiction, must balance the constitutional
weight of the interest to be served against the dangers of intrusion on the
authority and functions of the Executive Branch.” Amicus Brief filed in
this case by Mr. Cox on 6 Sept 2019, citing Nixon v. Fitzgerald, 457
U.S. 731 @ 732 (Emphasis Added)
it is “Apparently Unsettled” because although the Jurisdictional Test of the
precedent of Nixon was part of the deliberation process in Knight First
Amendment Institute v. Trump, 302 F. Supp. 3d 541 @ 579 (U.S. Dist Ct. S.D.
New York 2018); Centro Presente v. U.S. Dept. Of Homeland Security., 332 F.
Supp. 3d 393, 419 U.S. Dist. Ct., Mass. 2018; and In re Request for Access to
Grand Jury (Records)., 833 F.2d 1438 (11" Cir. 1987) (as cited in Cox’s Amicus
Reply filed with and accepted by this Court), this Mandatory Jurisdictional Test of
Nixon was ignored and not even mentioned in the Mazars decision by this Circuit’s
Court of Appeals (even though it was presented in an Amicus Brief by Mr. Cox
which was accepted per curium by the Court of Appeals). It was apparently ignored
on grounds that it had not been plead by the parties which is totally inconsistent
with the Supreme Court decision in Whole Womans Health v. Hellerstedt, 579
U.S. (2016)), and this Jurisdictional Test was not an issue in the
Decision regarding the State of New York’s lawsuit to obtain Trump’s tax returns as

now on appeal to the U.S. Supreme Court.

Pg 5
Case 1:19-cv-01974-TNM Document 77 Filed 12/02/19 Page 6 of 9

i And where every Federal Judge must be reasonably presumed to have
pledged during their Senate Confirmation Hearings to follow Supreme Court (and
Appellate Court) precedents (or explain why not in their decisions), the failure of
the Federal Courts in their recent decisions to have required that this Jurisdictional
Test be conducted before accepting Jurisdiction frankly “dumbfounds” Mr. Cox as a
citizen who believes that precedents are supposed to be followed by all courts or
justified as to why not (See Attached decision in Apker, 101 F.3d 75 (8th cir.
1996) where the recommendation by Senior Circuit Judge Henley who concurred
with the result, but only because he was following 8th Court Precedent, stated his
objections there-to, which ultimately led to the U.S. Supreme Court decision in
Hohn, 524 U.S. 236 which Cox relies upon here-in).

8. Further, the failure of the lower Federal Courts to follow the Mandated
Jurisdictional test in Nixon works to create a very precarious and perhaps
dangerous Constitutional situation for the Supreme Court and particularly for
Chief Justice Roberts - where it is arguable that the Court and particularly the
Chief Justice may be reluctant to decide the Mazars and New York tax cases
because such decisions may prejudice the outcome of what appears to be a
forthcoming Impeachment Trial, which of course would undoubtedly appear to
prejudice any forth coming Impeachment decision by Chief Justice Roberts.

9. Cox has had a recent experience which justifies this grave Constitutional
concern where on 1 October 2019 he filed a Petition For Extraordinary Writ

against Speaker Pelosi (Copy Enclosed) asserting a violation of his Constitutional
Pg 6
Case 1:19-cv-01974-TNM Document 77 Filed 12/02/19 Page 7 of 9

Right to Representation where the Speaker had unilaterally decided that the
Impeachment Inquiry was to go forward without concurrence by the full
membership of the House. The Clerk quickly rejected his filing on grounds that
pursuant to Rule 20, the Supreme Court only accepted Writs of Prohibition,
Mandamus and Habeas Corpus. Mr. Cox responded the next day with a Motion
challenging the rejection because Rule 20 allowed for any type of Writ pursuant to
28 U.S.C. 4 1651(a), the All Writs Act, while refiling directly to Chief Justice
Roberts pursuant to Rule 27. This time there was a longer delay, prompting Cox to
twice check his checking account to see if his $300 filing fee had been cashed. It
hadn’t. But then on the day that Speaker Pelosi suddenly and without warning or
explanation announced that she would have a vote on the Impeachment Inquiry by
the whole House membership which would moot his Petition, Cox also received via
mail his second filing under Rule 27 from the clerk.
10.  Co-incidence? Well, not in the mind of Cox.
11. But now, an even more complex issue is before the Supreme Court and Chief
Justice Roberts:

How to rule on the Tax and Financial law suits now before the Court

without biasing the highly probable Impeachment Trial over which

Chief Justice Roberts must preside?

For if the Court does not Rule - Trump loses by default where the plain,
simple and Mandatory Jurisdictional test of Nixon v. Fitzgerald was not even
discussed by the lower Courts. And if the Supreme Court does rule, then it will

create the impression that the Court or the Chief Justice who would probably be the
Pg7
Case 1:19-cv-01974-TNM Document 77 Filed 12/02/19 Page 8 of 9

deciding vote, has already picked the winner of an Impeachment Trial.
9. But of course, Cox argues these tax and financial issues should not even be
before the Supreme Court had the lower Federal Courts followed the binding legal
precedent of Nixon v. Fitzgerald which Mandates that before a Court accepts
jurisdiction of a lawsuit affecting the President (Presidency), it “MUST” perform (or
have performed) the Jurisdictional Test as specified there-in. And Cox asserts that
his undisputed analysis of the circumstance related to the shoot down of our drone
by the Iranians (Amicus Brief, Pg 12-13 adequately illustrates the dangers to our
Nation and others around the globe which will exist if the President’s attention to
his Constitutional duties is diverted by the need to defend his prior business and
personal financial operations from the hundreds to thousands of questions which
Ways & Means Committee will undoubtedly raise, even though Trump’s returns
have already been audited and accepted by the IRS.
Relief Sought

Cox is simply trying to assure that the Jurisdictional Test Mandated by
Nixon v. Fitzgerald is recognized and accepted by this Court, or if rejected by this
Court that the rationale for not following this Supreme Court precedent is
presented in this Courts decision so that the U.S. Supreme Court has the benefit of
such logic in its future deliberations. Therefore Cox respectively requests that this
Court reconsider its Minute Order of 9/12/2019 and accept Mr. Cox’s final filing in
this matter where his earlier filings were all accepted.

Ate bie Gr, tn BS plot 2019

Duane Morley Cox, ProSe Pg 8 Date

 
Case 1:19-cv-01974-TNM Document 77 Filed 12/02/19 Page 9 of 9

Certificate Of Service

I, Duane Morley Cox, Pro Se, does hereby swear that on 25 November 2019
that I did serve a true and correct copy of the attached Request For
Reconsideration Of Order Denying Mr. Cox’s [73] Motion For Leave To File
to the below listed parties by first class mail, postage prepaid.

Clerk’s Office (Original)

U.S. District Court

District of Columbia

Room 1225

333 Constitution Avenue, NW
Washington D.C. 20001

Steven A. Myers et., al.

United States Department of Justice
Civil Division, Federal Programs Branch
P.O. Box 883

Washington, D.C. 20044

William S. Consovoy, et. al.
Consovoy McCarthy Park PLLC
3033 Wilson Blvd., Ste 700
Arlington, Va. 22201

Lo tae Erbin Cf.

Duane Morley Cox, Pro Se

Office Of General Counsel

U.S. House of Representatives

291 Cannon House Office Building
Washington, D.C. 20515

2S Aire 2 ( 3

Date
United States of Am@dse, Appelved LOGArY Mipketdeuneleamt,710.1 F Bdsd (Silo Lit 91 Page Insta 4 2

JUSTIA

 

United States of America, Appellee, v. Gary
Apker, Appellant, 101 F.3d 75 (8th Cir. 1996)

U.S. Court of Appeals for the Eighth Circuit - 101 F.3d 75 (8th Cir. 1996)

Submitted Sept. 20, 1996. Decided Dec. 6, 1996. Rehearing and Suggestion for Rehearing En Banc Denied
March4, 1997. *

Michael T. Levy, Omaha, NE, for appellant.
Daniel Alan Morris and Michael G. Heavican, U.S. Attorneys, Omaha, NE, for appellee.

Before McMILLIAN, Circuit Judge, HENLEY, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD,
Circuit Judge.

MORRIS SHEPPARD ARNOLD, Circuit Judge.

A certificate of appealability is not available to the petitioner in this case because petitioner is not asserting
the denial of a constitutional right. See Hohn v. United States, 99 F.3d 892 (8th Cir. 1996) (per curiam) . We
are therefore obligated to deny the certificate.

HENLEY, Senior Circuit Judge, concurring in the result.

I join in the decision of the panel to deny Apker's request for a certificate of appealability because I believe
we are obliged to do so under Hohn v. United States, 99 F.3d 892 (8th Cir. 1996), which represents the law
of this circuit. I disagree, however, with the reasoning of the Hohn decision and therefore concur only in the
result. Because of the importance of the issue raised by both Hohn and Apker, the court may wish to take
one of these cases for en banc review.

There are at least two reasons why Apker's claim that he was convicted and sentenced in violation of the
Supreme Court's decision in Bailey v. United States, --- U.S. ----, 116 S. Ct. 501, 133 L. Ed. 2d 472 (1995),

https://law.justia.com/cases/federal/appellate-courts/F3/101/75/595536/ 11/24/2019
United States of Amedee AupelgconsGanr Nnkerpéenphant APE pada (h0Gi1-0 $F gelasiipsa 2
should be considered on the merits. First, it is doubtful Congress intended in its 1996 habeas revisions to bar
appeals of claims that a conviction violates federal law. 18 U.S.C. § 2255 states that inmates may challenge
their confinement on grounds that it violates either "the Constitution or laws of the United States." Thus, to
me it makes little sense to limit appeals from denials of habeas relief to violations of the Constitution only
and to hold that claims resting on interpretation of federal law are not appealable.

Second, even if Congress did intend to so limit appeals from denials of Section 2255 relief, Apker's appeal
states a constitutional claim. For the reasons set forth in the dissent by Judge McMillian in Hohn, the
unlawful application of the federal statute here--convicting and punishing Apker for conduct which does not
fall within the terms of the weapons statute as construed by the Supreme Court in Bailey--denies Apker due
process of law. Apker should be allowed to raise this issue on appeal.

For the stated reasons I respectfully concur in the result.

Judge McMillian would grant the suggestion

https://law.justia.com/cases/federal/appellate-courts/F3/101/75/595536/ 11/24/2019
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 3 of 34

No.
In The
Supreme Court of the United States
FHEFEFEEFALEFFALEEEELEEFEEEFEEEFEEEE EET EF
In re Duane Morley Cox,
FALEEEEEEEFFEFEFTEFEETEPEFETEFAFEETEE ETE
On Petition For Extra Ordinary Writ
Seeking Declaratory Judgement
FHEFEFEEEELELFFTTTEETFEFEFEEEEFT LETTE PEE

Duane Morley Cox, Pro Se

1199 Cliffisde Dr.

Logan, Utah 84321

Ph: 801-755-3578

Now Comes, Petitioner, seeking an Extra
Ordinary Writ and Declaratory Relief through Chief
Justice, John Roberts, who would preside at any
formal Impeachment Proceedings in the Senate.
Constitutional Question Presented

1. Did Respondent, as Speaker of the House of
Representatives, violate Art. I, Sec. 2, Clause 5 of the
U.S. Constitution when Respondent initiated an

Impeachment Inquiry on President Trump without a

vote of the House Members, thus depriving Petitioner
Pgi
Case 1:19/¢v-01974-TNM Document 77-1 Filed 12/02/19 Page 4 of 34

his right to representation and violating the
fundamental principle “that the people should choose
whom they please to govern them” Powell, 395 U.S.
486, 2"° from last para. (1969)
Justification Of Writ

This petition is deemed necessary to vindicate
the Constitutional rights of Mr. Cox, which rights are
the right to be represented in Congress by his duly
elected Representative from the 1° District of the
State of Utah. And which rights were unjustly denied
when the Speaker of the House of Representatives
usurped the Constitutional Power of the House under
Art. I, Sec. 2, Clause 5 of the U.S. Constitution to
Initiate an Impeachment Inquiry (Proceeding), by
unilaterally announcing the initiation of such an
inquiry without allowing the members of the House to
vote on that issue, thus denying Mr. Cox’s

Constitutional right to be represented on this most
Pg ii
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 5 of 34

important of all issues.

This Writ is important to this court’s appellate
jurisdiction where in all previous instances of
Impeachment of a President the full House (all
members) participated in this important decision. And
this Court has the important duty of interpreting the
Constitution to assure that injustice to all, including
the People who delegated powers to the three branches
of the government, is avoided.

Exceptional circumstances exist where the
House Committees are already issuing subpoenas and
planning on an expedited schedule to proceed with the
inquiry, even though the planned Inquiry process
benefits only the Democratic members of Congress, the
Democratic Presidential Candidates, and the Speaker
herself, while trampling upon the Constitutional
rights of the millions of voters including Mr. Cox

whose elected representatives were illegally and
Pg iii
Case 1;19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 6 of 34

unconstitutionally denied their rights to
representation in the decision making process.

Because this issue is clearly an Issue of First
Impression, and is alleged to violate the Constitutional
rights of millions of voters who would oppose the
Inquiry, including Mr. Cox, this issue cannot afford to
be litigated through the lower Courts. Further, the
House Committees are already issuing what may be
invalid or unconstitutional subpoenas which will
undoubtedly be contested, perhaps unnecessarily
clogging the lower courts with litigation and causing
unnecessary expense and.inconvenience to many
individuals, as well as unconstitutionally diverting the
attention of the President from his duties in
contradiction to the principles articulated by this
Court in Nixon v. Fitzgerald, 457 U.S. 731.

Adequate relief cannot be obtained without

expedited consideration by the U.S. Supreme Court.
Pg iv
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 7 of 34

Table Of Contents

Topic Page
Constitutional Question Presented .................. i
Justification Of Writ ...........c cece eee eeeseteeeeeees ii
Table Of Contents cassascamanimacninasaaas Vv

Table of Authorities .0.......ccccccccsccsesseseseenssseserees oV

Parties To The Case .0.......cceeeeseseseeeeeeeeeeeeeeneeees 1
Jurisdiction And Venue ..........ccccceceeeeesenreeeees 1
Standing scanescan cass eunnconssmmcsareuNe 1
Facts Relevant ........ccccccccccsccccccceceeeeceeseeeeeeseeeeeers 2
Arguments yyy pareshiansadn lian etisiae Vernnerezrnremnazsense 12
Conclusions .......... -ccsssasnsnunnsccccnccmnptiawelies 20
Relief Sought ...........cesssccsseesseteeesenesneeesennerseeees 21

Table Of Authorities

Referemce Page(s)
In re Request for Access to Grand Jury

(Records), 833 F.2d 1438 (11 Cir.) woccceeeeeeeeeeee 15
Nixon v. Fitzgerald, 457 U.S. 731 ..... iv, 3, 4,5, 15

Pgv
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 8 of 34

Referemce Page(s)
Nixon v. United States, 506 U.S. 224 m ...... eee 13
Powell, 395 U.S. 486 (L9G9) ...seeeeeeeeseeteeetetetseees ii, 2

Appeal in Trump v. Mazars, U.S. Ct. App.
(No. 1:19-5142) ....sesssecseseerreesenssstresessensenseetennente 3,4

Declassified Memorandum Of Telephone
Conversation Dated 24 Sept 2019 ..... 7, 8, 10, 11, 12

Trump v. Mazars et. al. (1:19-cv-01136) «0... 3
Ways & Means v. Treasury & Donald J.

Trump (1:19-CV-O1L974) coerseceseseseentee tes sersteteneetsees: 3,4
Whistleblower Letter To Richard Burr & Adam
Schiff Dated 12 August 2019 .......+ 7, 8,9, 10, 12
Art. I, Sect 2, U.S. Constitution ......ccccccccrrrereereeeees 13

Art. I, Sec. 2, Clause 2, US. Constitution ..... i, ii, 12

Art. I, Sec 6, Clause 1, US. Constitution ...........- 14

Pg vi
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 9 of 34

Parties To The Case

a Plaintiff is Duane Morley Cox of 1199 Cliffside
Dr., Logan, Utah 84321 - who is a supporter of
President Donald J. Trump, who voted for him in
2016, and lives in Utah’s 1** Congressional District
which is Represented in the House of Representatives
by Republican Rob Bishop.

3. Respondent is Nancy Pelosi in her official
capacity as Speaker of the House of Representatives.

Jurisdiction and Venue
4. The venue is correct, and the U.S. Supreme
Court has subject matter jurisdiction because this
Court has the duty to Interpret the Constitution.
Standing

3. Plaintiff, has standing as an aggrieved voter
where Respondent unilaterally decided to initiate an
Impeachment Inquiry on President Trump without

Pgl
Ca :19-cv-
se 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 10 of 34

allowing the full house to vote on whether or not to
initiate an Impeachment Inquiry, thus denying
Petitioner his right to representation (FN-1).

Facts Relevant
6. From the day that Donald J. Trump was sworn
in as President, the opposition party has called for his
impeachment.
7. Congresswoman Maxine Waters has repeatedly
stated that President Trump should be impeached.
8. Various Congresspersons have expressed their
belief that the Mueller Report would provide grounds
for impeachment. But the report found no “Collusion
with the Russians”, and the DOJ held that there had
been no “Obstruction”.
9. Democratic Congressman Elijah Cummings
thru the House Oversight Committee filed a subpoena

FN-1: In Powell, 395 U.S. 486 13 voters in the 18"
Congressional District of New York were granted standing
on similar grounds.

Pg 2
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 11 of 34

against Mazars in attempt to “investigate” President
Trump’s personal financial affairs and those of his
various business entities in an effort to identify some
impeachable conduct.

9a. President Trump filed a lawsuit to block the
Committee’s efforts (1:19-cv-01 136).

9b. Petitioner in this case filed a Motion for Leave
To File An Amicus Brief challenging the District
Courts Jurisdiction pursuant to the precedent of
Nixon v. Fitzgerald, 457 U.S. 731, but instead of
accepting Petitioner’s Brief, the District court erred by
expediting the case and dismissing the lawsuit by
President Trump without ruling on the Jurisdictional
issue which Petitioner sought to raise.

9c. After Trump appealed to the D.C. Court of
Appeals (No. 19-5142), Petitioner filed a Motion For
Leave To File An Amicus Brief on the Jurisdictional

Pg3
; 2 of 34
Case 1:19-¢v-01974-TNM Document 77-1 Filed 12/02/19 Page 1

Grounds pursuant to the precedent of Nixon Vv.
Fitzgerald, 457 U.S. 731, which Brief was accepted.
9d. Oral arguments on the merits was held on 12
July 2019, but no decision has been rendered.

Ye. Itison information and belief that no decision
has yet been rendered because the Court of Appeals
has no record béfore it from the District Court
concerning the Jurisdictional issue raised by
Petitioner, which Court is awaiting a decision on this
same Jurisdictional issue from the case of Ways &
Means Committee v. Treasury & Donald J. Trump
(1:19-cv-01974),

10. In parallel, the House Financial Services
Committee, Chaired by Democrat Maxine Watters
served subpoenas on Deutsche Bank et. al. seeking
access to the bank records of Donald J. Trump, family
members and related business entities for the purpose

Pg4
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 13 of 34

of trying to find reasons for Impeachment of President
Trump. This matter is now on Appeal in the Second
Circuit.

11. Also in parallel, the House Ways and Means
Committee, chaired by Democrat Richard Neal, filed a
lawsuit against the Treasury et. al. seeking access to
the tax returns and related records of President

Trump and his business entities for the same purpose
of trying to identify impeachable offenses.

1la President Trump and his business entities were
allowed to Intervene, and Petitioner was allowed to
file an Amicus Brief arguing for Dismissal for lack of
Jurisdiction pursuant to the precedent of Nixon v.
Fitzgerald, 457 U.S. 731.

12. But when these subpoena initiatives got bogged
down in the courts, the restless Democrat House
members cried out that the act of challenging

Pg5
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 14 of 34

subpoenas was “Obstruction of Congress” and grounds
for Impeachment.

13. Many of the Democratic Presidential candidates
have also gone on the record in favor of Impeaching
the President. |

14. There are approximately 10 Democratic
Representatives which were elected in 2016 in
Districts won by President Trump in 2016.

15.  Ifthese 10 vulnerable seats now held by
Democrats are won by Republicans in 2020, the
Respondent, Nancy Pelosi would be in danger of losing
her position as Speaker of the House.

16. Then in late September 2019, it became known
that an alleged “Whistle blower” had formally reported
an “urgent concern” pertaining to a telephone call
between the President of Ukraine and President

Trump.

Pg 6
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 15 of 34

17. It is on information and belief that the three
prior Impeachment Proceedings against Presidents
were initiated by vote of the full House of
Representatives.

18. Without waiting for the release of the actual
text of the alleged “Whistle blower” letter of concern or
the transcription of the Telephone Conversation,
between the President and the President of Ukraine,
Respondent, and without taking a vote by the full
House of Representatives, Respondent held a news
conference to declare that the House was undertaking
an Impeachment Inquiry against the President to
investigate the substance of the “Whistle blower’s”
concerns.

19. Later that same day, the alleged “Whistle

2

blower’s” letter of concern to Chairmen Richard Burr
and Chairman Shiff dated 12 August 2019 (Letter)

Pg7
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 16 of 34

was made public, as was a declassified copy of the
Memorandum Of Telephone Conversation between
President Trump and the President of the Ukraine

(Telephone Call).

20. The alleged “Whistle blower’s” letter states in

relevant parts:

“T was not a direct witness to most of the events
described’ Letter, Pg 1; I found my colleagues
accounts of these events to be credible” Letter,
Pg 1, ...a variety of information ... has been
reported publicly.” Letter, Pg 1; “Multiple
White House officials with direct knowledge of
the call informed me” Letter, Pg 2; “According
to the White House officials who had direct
knowledge of the call” Letter, Pg 2; “I do not
know which side initiated the call” Letter, Pg
2: “The White House officials who told me this
information” Letter, Pg 3; “They told me that
there was a “discussion ongoing” Letter, Pg
3“I was told by White House Officials” Letter,
Pg 3; “Based upon my understanding” Letter,
Pg 3; “The officials I spoke with told me”
Letter, Pg 3; “I do not know whether anyone
was physically present with the President
during the call.” Letter, Pg 3; “I learned from
multiple U.S. Officials” Letter, Pg 3; “White
House officials told me” Letter, Pg 3; “one
White House official described this act” Letter,
Pg 8
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 17 of 34

Pg 4 “I do not know whether similar measures
were taken” Letter, Pg 4; “Based upon multiple
readouts of these meetings recounted to me”
Letter, Pg 4 “I also learned from multiple
officials that” Letter, Pg 4; “The U.S. officials
characterized this meeting” Letter, Pg 4;
“Separately, multiple officials told me” Letter,
Pg 4; “I do not know whether those officials met
or spoke with” Letter, Pg 4: “but I was told
separately by multiple U.S. officials” Letter, Pg
4: “a series of articles appeared in an online
publication called The Hill’ Letter, Pg 4; “I do
not know the extent to which, if at all, Mr.
Giuliani is directly coordinating his efforts on
Ukraine with Attorney General Barr or Mr.
Duram.” Letter, Pg 5; “On or about 29 April, I
learned from U.S. officials that” Letter, Pg 6;
“Around the same time, I also learned from a
USS. official that” Letter, Pg 6; “However,
several U.S. Officials told me that” Letter, Pg
6: “On 9 May, The New York Times reported”
Letter, Pg 6; “I do not know” Letter, Pg 6,
Footnote 11; “Starting in mid-May, I learned
from multiple U.S. officials that they were”
Letter, Pg 7; “These officials told me” Letter,
Pg 7; “During this same time frame, multiple
USS. officials told me” Letter, Pg 7; “This was
the general understanding of the state of affairs
as conveyed to me by U.S. officials from late
May into early June.” Letter, Pg 7; “I do not
know who delivered this message” Letter, Pg 7;
“According to multiple White House officials I
spoke with” Letter, Classified Appendix,
Section II; “According to information I received
Pg9
Case 1:19-cv-
19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 18 of 34

21.

from White House officials, some officials voiced
concerns” Letter, Classified Appendix,
Section II; “According to White House officials
I spoke with” Letter, Classified Appendix,
Section II; “As I do not know definitively
whether the below mentioned decisions are
connected” Letter, Classified Appendix,
Section IV; “I learned from U.S. officials that”
Letter, Classified Appendix, Section IV; “T
also do not know whether this action was
connected with the broader understanding”
Letter, Classified Appendix, Section IV; “I
heard from U.S. Officials that some Ukraine
officials were aware’ Letter, Classified
Appendix, Section IV; and “I do not know how
or when they learned of it” Letter, Classified

Appendix, Section IV.

The Transcript of the Telephone Call between

President Trump and President Zelenskyy states in

relevant parts:

“(President Zelenskyy) «-. to tell you the truth,
we are trying to work hard because we wanted
to drain the swamp. --. (President Trump) I
would like you to do us a favor though because
our country has been through a lot, and Ukraine
knows a lot about it. I would like you to find out
what happened with this whole situation with
Ukraine ... that whole nonsense ended with a
very poor performance by aman named Robert
Mueller, an incompetent performance, but they
Pg 10
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 19 of 34

say a lot of it started with Ukraine. Whatever
you can do, it’s very important that you do it if
that’s possible. (President Zelenskyy) Yes it is
very important for me and everything that you
just mentioned earlier. ... I also plan to
surround myself with great people and in
addition to that investigation, I guarantee as
President of Ukraine that all the investigations
will be done quickly and candidly. That I can
assure you. (President Trump) Good because I
heard you had a prosecutor who was very good
and he was shut down and that’s really unfair.
A lot of people are talking about that, the way
they shut your very good prosecutor down and
you had some very bad people involved. ... The
former ambassador ... the woman, was bad news
so I just want you let you know that. The other
thing, there's a lot of talk about Biden’s son,
that Biden stopped the prosecution and a lot of
people want to find out about that so whatever
you can do ... would be great. Biden went
around bragging that he stopped the
prosecution so if you can look into it... It sounds
horrible to me. (President Zelenskyy) I wanted
to tell you about, the prosecutor. First of all I
understand and I’m knowledgeable about the
situation. Since we won the absolute majority in
our Parliament, the next prosecutor general will
be 100% my person, my candidate ... He or she
will look into the situation ... The issue of the
investigation of the case is actually the issue of
making sure to restore the honesty so we will
take care of that and will work on the
investigation of the case. On top of that, I

Pg ll
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 20 of 34

would kindly ask you if you have any additional
information that you can provide to us, it would
be very helpful for the investigation to make
sure that we administer justice in our country
with regard to the Ambassador to the United
States from Ukraine. Declassified Transcript
of Telephone Call dated 24 September 2019
22,  Itison information and belief that both the
“Letter” and the Transcript of the Telephone Call were
provided to the Justice Department for investigation.
23. President Trump’s response to the Pelosi
announcement that the House would begin an

Impeachment Inquiry was something like: “This is

War”.
Arguments

24. The facts included at Indentures 1-13 are
included by reference here-in.

25. Respondent violated Art. I, Sec. 2, Clause 5
of the U.S. Constitution

Art. I, Sec. 2, Clause 5 of the U.S. Constitution

declares that:

Pg 12
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 21 of 34

“The House of Representatives ... shall have the
sole Power of Impeachment.”

This Court has held that:

“We think that the word "sole" is of considerable

significance. ... The dictionary definition bears

this out. "Sole" is defined as "having no
companion," "solitary," "being the only one," and

"functioning . . . independently and without

assistance or interference." Webster's Third

New International Dictionary 2168 (1971).”

Nixon v. United States, 506 U.S. 224

But who is the House? Art. I, Sec. 2 states:

“The House of Representatives shall be

composed of Members chosen every second Year

by the People of the several States.”

Petitioner argues that the plain language of the
Constitution declares that the House is comprised of
Representatives chosen by the “People”, therefore, it is
the collective duty of all the Representatives acting in
unison as the House, and not just the Speaker, to
control or vote upon the initiation of an Impeachment

including whether or not an Impeachment Inquiry is’

Pg 13
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 22 of 34

to be initiated and which committee(s) are to be

involved.

And where Respondent, as Speaker, unilaterally
decided, without a vote by all of the Representatives of
the “People” as to whether or not an Impeachment
Inquiry is to go forward, that the “People” including
Petitioner, are disenfranchised in violation of the U.S.
Constitution, and the conduct of Respondent is in
violation of the Constitution.

26. Respondent has no immunity under the
Speech and Debate Clause of the U.S.
Constitution for her Personal Conduct
The Speech and Debate Clause (Article I,

Section 6, Clause 1) states:

“Members of both Houses of Congress ... shall in

all cases, except Treason, Felony, and Breach of

the Peace, be privileged from Arrest during
their attendance at the Session of their

Respective Houses, and in going to and from the

same; and for any Speech or Debate in either

House, they shall not be questioned in any other

Place.”
Pg 14
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 23 of 34

It is argued that Respondent was not engaged in
Legislative Speech or Debate when she announced her
unilateral decision to proceed with an Impeachment
Inquiry because such a declaration is reserved by the
Constitution to the House and not to the Speaker of
the House. Thus, Respondent was acting outside of
her Constitutional Legislative prerogatives, and No
one is above the Constitution, thus the protections
of the Speech and Debate Clause are inoperative
because her conduct was in fact “personal”. Petitioner
argues that the Respondent Speaker has no immunity
from legal actions for her personal conduct as held by
this Court in the Precedent of Nixon v. Fitzgerald,
which was later adopted by the Judiciary in its
Precedent of In re Request for Access to Grand
Jury (Records), 833 F.2d 1438 (11 Cir. 1987).

27. Respondent has no immunity under the

Speech and Debate Clause of the GS.

Constitution where her conduct to
Pg 15
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 24 of 34

unilaterally initiate an Impeachment
Inquiry was and is a Breach of the Peace

The Democratic House leadership has been
seeking grounds for Impeachment since the day that
President Trump was Inaugurated (F @6). Maxine
Waters in particular has repeatedly called for Trump's
impeachment (F @7). They pinned their hopes on the
Mueller Report, to no avail (F @8). So the various
House Committee Members sought to subpoena years
and years of Trump’s financial records and tax returns
so they could “examine” them hoping to find something
they could use for Impeachment purposes (F @9 thru
11a), but these actions are now bogged down in the
Federal Courts, so Congress House members and
sympathetic media clamor that the President is guilty
of “Obstructing” the Congress in its investigations (F
@ 12). But this is nonsense because by the very fact

that the House Committee have initiated legal process
Pg 16
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 25 of 34

in the Courts, the right to resist subpoenas is standard
procedure, not an “Obstruction of Congress”.

So, beset with the inability to “find” a reason to
Impeach, and pressured by the Dem. Presidential
candidates who wanted and demanded Impeachment
(F @13), apparently because they knew that they
couldn't defeat Trump in 2020, and faced with the
concern for the 10 or so Democrat members elected
from Districts won by President Trump in 2016 (F
@14) which seats could be lost if they were required to
vote on Impeachment (F @15), and knowing that the
Respondent might lose her position as Speaker of the
House (F @15) , Respondent jumped at the knowledge
of the existence of a reputed “Whistleblower” report
had been filed alleging improper conduct by President
Trump (F @ 16), Respondent unilaterally decided to
initiate an Impeachment inquiry (F @18-19) without

Pg 17
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 26 of 34

having the members of the House vote on the issue (F
@18) even before the “Whistleblower” Letter, and the
related declassified Telephone Call between Trump
and the President of Ukraine were made publicly
available (F @19). -

And then when the Letter and declassified
Transcript of the Telephone Call became available,
and it became apparent that the Telephone Call was
a perfectly legal call between two Presidents, both of
whom were concerned about possible corrupt conduct
by some to each Countries citizens (F @ 21), that
President Trump was simply fulfilling his
Constitutional Duty to see that the laws of the United
States were being faithfully executed, and that the
reputed “Whistleblower” admitted some 42 times in
his Letter (F @20) that he (or she) did not know what
was going on, or relied upon second or third hand

Pg 18
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 27 of 34

information - the Respondent doubled down on her
violation of the Constitution and her trampling on the
rights of voters whom she realized she was
disenfranchising, and continued down the path of an
Impeachment Inquiry designed to among many things
to assure that she would personally benefit by
retaining her position as Speaker of the House while
causing an instantaneous Breach of the Peace
throughout the electorate and between duly elected
members of Congress and between Congress and the
President who has stated that “this is war” (F @23)
which will now continue and grow more rancorous as
the months weeks and months go by. All because the
Democratic members of Congress, the Democratic
Candidates and the Speaker herself seek personnel
gain by tarnishing the reputation of the President and
perhaps removing him from office so that no

Pg 19
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 28 of 34

Democratic Candidate would have to face him in the
2020 election and Respondent-could hold onto her
Speakership, shutting down the productive channels
of government thereby depriving the electorate of
badly needed legislative actions on drugs, control of
the debt, immigration, etc. etc., while illegally and
unconstitutionally depriving approximately half of the
electorate of their right to representation by their
elected members of the House of Representatives.
Conclusions
28. It was indeed a sad day for America and the
Constitution to have Respondent usurp the powers of
the House to herself and disenfranchise approximately
half of the electorate in a clear power grab designed to
destroy our duly elected President, forever damage
the separation of powers doctrine established by “We
the people”, all for the personal gain of the

Pg 20
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 29 of 34

Respondent, the Democratic Party, and the 2020
Democratic Candidates.

Relief Sought
29. Petitioner respectfully prays that:
A. This Court will Declare that the unilateral
initiation of the Impeachment Inquiry without a vote
of the duly elected Representatives of the House is a
violation of the U.S. Constitution,
B. That this Court will Declare that the Act of
Respondent to unilaterally initiate an Impeachment
Inquiry without a vote by the members of the House
was not a valid legal act, and was in fact
Unconstitutional, such that the immunities of the
Speech and Debate Clause are not operative,
C. That this Court will Declare that Respondent
Unconstitutionally and illegally sought personal gain
by her unilateral declaration of an Impeachment

Inquiry, and Pg 21
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 30 of 34

D. That this Court will Declare that the
Impeachment Inquiry now in process is null and void
until the House itself exercises its Constitutionally
mandated authority as determined by a vote of the
whole membership to initiate Impeachment
proceedings of any kind against a sitting President of
the United States.

E. That this Court immediately issue a temporary
Stay to any and all Impeachment related activities
against President Trump by the House of
Representatives pending the litigation of this Petition
or until the House convenes and the members of the
House are allowed to determine by vote of its whole
membership if Impeachment Proceedings are to be
initiated.

F. That this Court declare that no one, not even
the Speaker of the House is above the Constitution.

Pg 22
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 31 of 34

Respectively Submitted:

Duane Morley Cox, Pfo Se 7 Date

Pg 28
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 32 of 34

Certification Statement

I, Duane Morley Cox, Pro Se, do hereby swear
that to the best of my knowledge, that I am in
compliance with the requirements to file my Petition
for Extra Ordinary Writ, and that by manual word
count, my Petition, pages 1-23 contains 3120 words,

Acetate fe Loi CE)G

Duane Morley Cox, Pr Date

 

Notary:
County of Cache:

State Of Utah:

That on / October 2019, Duane Morley Cox,
did appear before me, provided proper identification,
and did swear that this Certification Statement is to
the best of his knowledge true and correct.

Notary

 

ASHLEY BEDKE

SS \3\ NOTARY PUBLIC ® STATE OF UTAH

ri Js} COMMISSION NO. 697569
; COMM. EXP. 09/27/2021

 
  

 

 

 
Case 1:19-cv-01974-TNM Document 77-1 Filed 12/02/19 Page 33 of 34

Certificate of Service

I, Duane Morley Cox, Pro Se does hereby swear
that on 1 October 2019, that I have filed and served
upon the below listed parties true and correct copies of
the attached Petition For Extra Ordinary Writ
Seeking Declaratory Judgement in 8 4% by 11 format
by first class mail postage prepaid, and that 40 copies
in booklet format will be provided to the Court as soon
as they are published. ,

Chief Justice, John Roberts

C/O Clerk of the U.S. Supreme Court (Original +10
Copies)

1 First Street, NE

Washington D.C. 20543

Ph: 202-479-3000

Nancy Pelosi, Speaker of The House
U.S. House of Representatives
‘Washington D.C. 20515

Ph: 202-225-1904

Leen L pcb Laz ZK LAA Eel 2

Duane Morley Con, Bet Se ~ Date
| Morley and Jeanne Cox
1199 Cliffside Drive

ee

1000 eon

FALL ef leo tf ta aged edited dt leg AL

 
